DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of claims 1, 9, and 10 must be shown or the feature(s) canceled from the claim(s).  Indeed, neither the receiving step nor any of the three applying steps in claim 1 are shown in the drawings.  Fig. 5 appears to be the most relevant drawing but the input is RBG and not ICtCp as claimed.  As such, Fig. 5 illustrates a different method than the one being claimed.  Likewise, the “instead of applying” and “applying” steps of claim 9 and the applying step of claim 10 are also not down in the drawings.  Although [0122]-[0123] supports the claimed invention there is simply no drawing illustration of the claimed invention as required by 1.83(a).    
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
35 USC § 101 Considerations and Findings
Consistent with the October 2019 Update: Subject Matter Eligibility (2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)), the Examiner finds that Step 1 is satisfied in that the claims recite a process/method (claims 1-10), apparatus (claim 11) or non-transitory computer-readable medium (claim 12).  Under Step 2A, the inclusion of equations may potentially result in a tentative conclusion that the claims are directed to an abstract idea.  Nevertheless, under Step 2A, prong 2 the examiner finds that claim 1 integrates the judicial exception (abstract idea) into a practical application.  Namely, the claimed method improves processing for high-dynamic range images.  More specifically, the claimed method improves backwards compatibility as discussed in the abstract and [0002] and improves image coding of high dynamic regions by applying a non-linear function as part of a color space transformation process for high-dynamic range images.  See also paragraphs [0063], [0086] discussing greatly improved color reproduction by a legacy device.  Thus, claim 1 and its dependent claims 2-12 are not directed to a judicial exception and are not being subjected to a rejection under 35 USC 101.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 can be summarized as a method comprising steps A, B, C, and D.  Dependent claim 9 recites, in summary form, instead of step D perform step E.  Thus, claim 9 purports to wholly rewrite its antecedent claim by deleting an entire step from base claim 1 and substituting another, different step.  Such a claim formulation is directly contrary to MPEP 608.01(n)(III) stating in relevant part
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. (emphasis added)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20190068939 A1) and Strom (US 20190373233 A1).
Claim 1
	In regards to claim 1, Kang discloses a method to convert with a processor an input image coded in an ICtCp color space to an output image in a different color space {see below citations}, the method comprising:
receiving the input image in the
{Claim 1 recites an inverse (reverse) color transformation process in which an input image in ICtCp color space is transformed into linear RGB color space using inverse matrices which are the inverse of the matrices used for transforming RGB to ICtCp.  Kang focusses his disclosure on the forward (conversion) color transformation process that converts an input image in linear RGB color space to a related IPT color space in [0107]-[0122]; Fig. 4 “conversion process” including converting the XYZ color space to linear RGB color space in Step 2, [0115]-[0116] before converting to IPT output color space.   
  But Kang also discloses the inverse conversion process from IPT color space to linear RGB color space.  See Fig. 4 “inverse conversion process” and [0123]-[0138].  As such, Kang discloses receiving the input image in IPT color space to output an image in a different color space (linear RGB color space)}; 
applying a first 3 x 3 color transformation matrix to the input image to generate a first image in a first color space, wherein the first 3x3 color transformation matrix comprises an inverse of 

                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    6610
                                                     
                                                     
                                                    -
                                                    13613
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    7003
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    17933
                                                     
                                                     
                                                    -
                                                    17390
                                                     
                                                    -
                                                    543
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                
            
{See IPT to L’M’S’ [0107]-[0108], [0121]-[0122] with Formula 15 at least substantially matching the claimed equation while noting that the matrix values in Formula 15 already include the division by 4096 calculation that is recited in claim 1.  Stated another way, when Kang’s values are rescaled by 4096 the disclosed values are

                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    (
                                                    6609.7
                                                     
                                                     
                                                    -
                                                    1361
                                                    2.6
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    700
                                                    2.9
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    1793
                                                    2.6
                                                     
                                                     
                                                    -
                                                    173
                                                    89.56
                                                     
                                                    -
                                                    54
                                                    2.7
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                
            

Rounding these values up to the nearest whole number would result in equation values that exactly match.}
applying a non-linear function to each color component of the first image to generate a second image
{See L’M’S’ to LMS, Fig. 4, [0126]-[0128] and Formula 16 which is a non-linear function}; and 
applying a second 3x3 color transformation matrix to the second image to generate an output image in a linear RGB color space, wherein the second 3x3 color transformation matrix comprises an inverse of 

                
                    
                        
                            
                                
                                    
                                        
                                            
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            M
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            S
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    1688
                                                     
                                                     
                                                     
                                                    2146
                                                     
                                                     
                                                    262
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    683
                                                     
                                                     
                                                    2951
                                                     
                                                     
                                                    462
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    99
                                                     
                                                     
                                                     
                                                     
                                                    309
                                                     
                                                     
                                                     
                                                     
                                                    3699
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        
                                            
                                            R
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            G
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            B
                                        
                                    
                                
                            
                        
                    
                
            
{See Fig. 4, converting LMS to linear RBG, [0129]-[0130], formula 17 while noting that the matrix values in Formula 15 already include the division by 4096 calculation that is recited in claim 1.  Stated another way, when Kang’s values are rescaled by 4096 the disclosed values are

                
                    
                        
                            
                                
                                    
                                        
                                            
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            M
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            S
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    168
                                                    0
                                                     
                                                     
                                                     
                                                    214
                                                    5.9
                                                     
                                                     
                                                     
                                                     
                                                    262
                                                    .
                                                    55
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    68
                                                    2.8
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    295
                                                    0.75
                                                     
                                                     
                                                     
                                                     
                                                    462
                                                    .
                                                    4
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    9
                                                    8.7
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    309
                                                    .
                                                    2
                                                     
                                                     
                                                     
                                                     
                                                    36
                                                    88
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        
                                            
                                            R
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            G
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            B
                                        
                                    
                                
                            
                        
                    
                
            

Rounding these values up to the nearest whole number would result in equation values that exactly match except for the top left and bottom right values which differ by 8 and 11 thus representing a 0.47% and 0.30% differences, respectively.  Thus, the equation values substantially match}.
Although Kang clearly discloses the method of claim 1 including using the same equations with at least substantially matching values, Kang’s input image is in the IPT color space rather than the ICtCp color space being claimed.
	Strom is a highly analogous reference for processing HRD video images ([0002], [0055]) that employs RGB and ICtCp color spaces ([0049]-[0053]).  
Strom also teaches, [0193]-[0195] an alternate embodiment in which the color space is transformed from RGB to ICtCp.  Claim 1 recites the inverse in which ICtCp color space is transformed into RGB color space using inverse matrices which are the inverse of transforming RGB to ICtCp.  
The inverse process of a color transformation is a routine and conventional matter as evidenced by Kang who discloses in Fig. 4 illustrating conversion and inverse conversion processes.   See also [0107] and [0123]-[0138] in which the color transfer functions for the conversion process may be changed to inverse transfer functions for the inverse conversion process.  
Indeed, further evidence of the conventionality of inverse color mapping is found in Strom which discloses the same equations and equation values now being recited in the claims as the “inverse of” matrices.  See in particular equation 14.
More specifically, Strom converts from linear RGB to LMS, LMS to L’M’S, and L’M’S’ to ICtCp in [0193]-[0195].  As such, Strom also teaches or at least suggests the inverse color transform from ICtCp to linear RGB; more precisely ICtCp to L’M’S’, L’M’S’ to LMS, and LMS to linear RGB using the inverse of the same equation and the exact same equation values as claimed in the first applying step that applies a first 3 x 3 color transformation matrix to the input image (ICtCp) to generate a first image in a first color space (L’M’S’, wherein the first 3x3 color transformation matrix comprises an inverse of 

                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    6610
                                                     
                                                     
                                                    -
                                                    13613
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    7003
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    17933
                                                     
                                                     
                                                    -
                                                    17390
                                                     
                                                    -
                                                    543
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                
            
In other words, Strom also color transforms these nonlinear L’M’S values to obtain an output image in ICtCp color space as discussed in [0195] utilizing the inverse of the exact same equation with the exact same values being claimed for the first applying step.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kang’s high dynamic range image processing method to substitute the ICtCp color space as taught by Strom for the IPT color space because Strom specifically teaches ICtCp as an alternative color space in [0194] and the results of the substitution would have been predictable.  Further evidence of predictability and obviousness to combine is that the claimed equations are the same utilized by both Kang and Strom.
As noted above, the applied equations are the same equations with the exact same equation values and, in one case, at least substantially matching values.  More specifically, there are very slight differences between some of the values (numbers) being claimed and those disclosed by Kang.  These differences are so slight that they are mostly accounted for due to rounding except for two differences noted above which amount to 0.47% and 0.30% of the claimed numbers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kang’s equation values for the first applying step such that all of the equation values match because the fine tuning of two of nine values by 
0.47% and 0.30% of the claimed numbers is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)(A).  Here, at least the general conditions are disclosed because the same equation form is disclosed for the first applying step and seven of the nine equation values exactly match already within a rounding error while the remaining two values are both less than a half of a percent from being fine-tuned by routine optimization.
Claim 2
	In regards to claim 2, Kang discloses wherein the first color space comprises a non-linear LMS color space (L’M’S’) and the linear RGB color space is a BT. 2020 RGB color space {see above cites for L’M’S.  For BT. 2020 RGB color space see [0116]}.

Claim 3
	In regards to claim 3, Kang discloses wherein the non-linear function comprises an electro-optical transfer function {see [0072]-[0073], [0186], claims 14, 19}.



Claim 5
In regards to claim 5, Kang discloses wherein the non-linear function is based on the Hybrid Log- Gamma (HLG) function {see [0073}}.

Claim 6
In regards to claim 6, Kang discloses wherein the inverse of 

                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    6610
                                                     
                                                     
                                                    -
                                                    13613
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    7003
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    17933
                                                     
                                                     
                                                    -
                                                    17390
                                                     
                                                    -
                                                    543
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                
            
comprises 
                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    1.0
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.008609037037933
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.1110296250030260
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    1.0
                                                     
                                                     
                                                    -
                                                    0.008609037037933
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    -
                                                    0.111029625003026
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    1.0
                                                     
                                                     
                                                    -
                                                    0.560031335710679
                                                     
                                                    -
                                                    0.320627174987319
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            
{see formula 15 which matches these values to at least 4 significant digits}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kang’s equation values for the first applying step such that all of the equation values match because the fine tuning of these disclosed values to a precision beyond 4 significant digits is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)(A).  Here, at least the general conditions are disclosed because the same equation form is disclosed for the first applying step and all nine equation values exactly match within 4 significant digits while the remaining precision could be derived by routine optimization.

Claim 7
In regards to claim 7, Kang discloses wherein the inverse of 
                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    2048
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    6610
                                                     
                                                     
                                                    -
                                                    13613
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    7003
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    17933
                                                     
                                                     
                                                    -
                                                    17390
                                                     
                                                    -
                                                    543
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                
            

Comprises an approximation given by 
                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    1.0
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.009
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.111
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    1.0
                                                     
                                                     
                                                    -
                                                    0.009
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    -
                                                    0.111
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    0.998
                                                     
                                                     
                                                    -
                                                    0.560
                                                     
                                                    -
                                                    0.32
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            
{see formula 15 which at least substantially matches these values to at least 3 significant digits}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kang’s equation values for the first applying step such that all of the equation values match because the fine tuning of these disclosed values to a precision beyond 3 significant digits is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)(A).  Here, at least the general conditions are disclosed because the same equation form is disclosed for the first applying step and all nine equation values exactly match within 3 significant digits while the remaining precision could be derived by routine optimization.

Claim 8
In regards to claim 8, Kang discloses wherein the inverse of 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            M
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            S
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    1688
                                                     
                                                     
                                                     
                                                    2146
                                                     
                                                     
                                                    262
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    683
                                                     
                                                     
                                                    2951
                                                     
                                                     
                                                    462
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    99
                                                     
                                                     
                                                     
                                                     
                                                    309
                                                     
                                                     
                                                     
                                                     
                                                    3699
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            4096
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        
                                            
                                            R
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            G
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            B
                                        
                                    
                                
                            
                        
                    
                
            
comprises  
                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                     
                                                    3.436606694333078
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    -
                                                    2.506452118656270
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.069845424323191
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    -
                                                    0.791329555598929
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    1.983600451792291
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    -
                                                    0.192270896193362
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    -
                                                    0.025949899690593
                                                     
                                                     
                                                    -
                                                    0.098913714711726
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    1.124863614402319
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            

{see formula 17 which at least substantially matches these values to at least two significant digits}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kang’s equation values for the first applying step such that all of the equation values match because the fine tuning of these disclosed values to a precision beyond 2 significant digits is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)(A).  Here, at least the general conditions are disclosed because the same equation form is disclosed for the first applying step and all nine equation values exactly match within 2 significant digits while the remaining precision could be derived by routine optimization.

Claim 11
In regards to claim 11, Kang discloses an apparatus comprising a processor and configured to perform the method recited in claim 1 {See [0198]-[0199] for apparatus, processor and computer-readable medium implementations}.

Claim 12
In regards to claim 12, Kang discloses a non-transitory computer-readable storage medium having stored thereon computer- executable instruction for executing a method with one or more processors in accordance with claim 1 {See [0198]-[0199] for apparatus, processor and computer-readable medium implementations}. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Strom as applied to claims 1 above, and further in view of SMPTE (SMPTE ST 2084:2014, "High Dynamic Range EOTF of Mastering Reference Displays", August 16, 2014.)
Claim 4
In regards to claim 4, Kang discloses the non-linear function comprises an electro-optical transfer function as detailed above in relation to claim 1 but is not relied upon to disclose wherein the electro-optical transfer function is determined 
according to the SMPTE ST 2084 specification.	
The SMPTE ST is an industry standard published in 2014 which is before the earliest effective filing date of the instant application and has been made of record by Applicant.  SMPTE defines electro-optical transfer functions (EOTF) in sections 3.3; discusses Reference EOTFs in section 4 and Reference Inverse EOTFs in section 4 thereby providing amble guidance to one of ordinary skill in the art on non-linear function an EOTF that is determined according to the SMPTE ST 2084 electro-optical transfer function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kang’s electro-optical transfer function to use an electro-optical transfer function is determined according to the SMPTE ST 2084 specification.
as taught by the ST 2084 specification because doing so would ensure wider applicability, adoption and thereby increased sales by adopting the specifications set forth in the industry standard SMPTE ST 2084.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerofsky (US 20180242006 A1) discloses XYZ to IPT-PQ and that the inverse conversion process may use the reverse order.  See Fig. 5, [0047].

    PNG
    media_image1.png
    571
    729
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486